MEMORANDUM **
Felipe De Jesus Arias-Lopez is a native and citizen of El Salvador. Arias-Lopez petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Arias-Lopez is statutorily ineligible for asylum based on the one-year time bar, and the BIA’s determination that Arias-Lopez did not establish extraordinary circumstances to excuse the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir. 2005). We dismiss the petition with respect to this claim.
We have jurisdiction pursuant to 8 U.S.C. § 1252 over the remaining claims. ‘Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence the decision to deny withholding of removal, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and relief under CAT, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003). We deny these claims.
*899Substantial evidence supports the denial of withholding of removal because Arias-Lopez did not establish that it is more likely than not that he will be persecuted in El Salvador. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003); see also Ramadan, 427 F.3d at 1222-23.
Substantial evidence also supports the denial of CAT relief because Arias-Lopez did not establish that it is more likely than not that he will be tortured in El Salvador. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.